DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s preliminary amendment dated 14 January 2019 is acknowledged. Claims 1-20 as amended are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (from which claims 2-20 depend) recites a slip resistance corresponding to EN 13893 corresponding to a slip resistance class equal to or superior to R9. However, EN 13893 appears to be simply a measurement of the coefficient of dynamic friction, not slip class resistance. For this reason, it is unclear what measurement is required for slip resistance, since the recited standard does not provide the recited measurement. 
Moreover, to the extent that the R9 measurement is intended to refer to the test set forth in the specification, such test is not provided with such specificity to allow a person of ordinary skill in the 
In addition, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008) (noting that the Supreme Court explained that a vice of functional claiming occurs "when the inventor is painstaking when he recites what has already been seen, and then uses conveniently functional language at the exact point of novelty") (quoting General Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 371 (1938)); see also United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 234 (1942) (holding indefinite claims that recited substantially pure carbon black "in the form of commercially uniform, comparatively small, rounded smooth aggregates having a spongy or porous exterior"). Further, without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim. Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc).
With respect to claims 1-6, 8-10, 12, 13, and 20, claim 1 recites a decorative surface covering having a substrate and top layer, and otherwise defined only by two functional characteristics, slip resistance and scuff resistance. It should be noted that decorative surface coverings having a substrate and top layer are already known in the art, specifically Shortland, US 2004/0234772 and Welton, US 2010/0092745. Shortland teaches decorative surface coverings of the materials recited in claims 2 and 3 (Shortland, para. 0012). Shortland also teaches a low surface tension additive, in amounts within the recited range of claim 6 that may be a silicone (Shortland, claims 11 and 12). Shortland teaches embossing as required by claim 12, and teaches a floor covering as required by claim 20 (para. 0001). 
Claim 8 recites “patterns comprising compounds (iii)”. Since claim 1 is presumably formed of compounds, it is unclear what further distinction is being drawn by stating that the top layer contains compounds; is it the top layer itself, or an additional layer material?
Claim 9 recites “the types of one or more micro-scale particles”. There is insufficient antecedent basis for this limitation in claims 1 or 9.
Claim 10 recites “the micro-scale particles”. There is insufficient antecedent basis for this limitation in claims 1 or 10.
Claim 15 (from which claims 16-19 depend) recites “binder (i) and one or more compounds (iii)”. Since binder is a compound, it is unclear whether this claim requires a compound other than binder. For the purpose of applying prior art, it is presumed this limitation refers to any compound other than the binder.
Claims 17 and 18 recite “the one or more polymer layer(s).” There is insufficient antecedent basis for this limitation in claims 1 or 15.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, 12-18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2017/009066 A1 (“Peres”).
The applied reference has a common inventor and applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

	As to claim 2, Peres teaches the base layer (substrate) is polymer (abstract).
	As to claim 3, Peres teaches the polymer layer (substrate) is formed of the recited polymers (Peres, claim 9).
	As to claim 4, Peres teaches that the top-layer is comprised of crosslinked (cured) polyurethane at 40 to 75 % by weight (Peres, claim 1).
	As to claim 5, Peres teaches examples having 2.6 and 2.4 wt % of nano/micro particle mixture (para. 0120), where the particles are 77% of glass beads Microperl 050-20-215 of particle size 20 micrometers (para. 0122), such that 1.8 to 2.0 wt % of the composition is microparticles. While Peres does not state whether this is volume median particle diameter D50 according to the recited method, the particles are the same used in applicant’s specification, para. 0133, and thus presumed to meet the recited particle size under the recited method.
	As to claim 6, Peres teaches the top layer comprises 0l.1 to 20% by weight of one or more silicones (Peres, claim 1).
	As to claim 7, Peres teaches composition 2, having 77.2 % of curable polyurethane (Para. 0120), which is within the recited range, and 2.6 % of silicones, which is within the recited range. Composition 2 teaches 2.4 % of particles, of which 77% are 77% of glass beads Microperl 050-20-215 of particle size 20 micrometers (para. 0122), such that 1.8 to 2.0 wt % of the composition is microparticles. While Peres 
	As to claim 8, Peres teaches the top layer composition contains microscale particles and silicone compounds (Peres, claim 1). Peres teaches embossing, thus patterning the aforementioned top layer (para. 0096).
	As to claim 9, Peres teaches the use of microscale particles (Peres, claim 1), including plastic particles, metal oxide particles, metalloid oxide particles, metal salt particles (Peres, claim 6).
	As to claim 12, Peres teaches mechanical embossing (para. 0124).
	As to claim 13, Peres teaches the top layer composition contains microscale particles and silicone compounds and microscale particles (Peres, claim 1; para. 0120, Table 2). Peres teaches embossing, thus patterning, the aforementioned top layer (para. 0096) containing silicone compounds and microscale particles, and thus teaches the embossed and nonembossed regions are covered with a top layer containing the silicone compounds and the microscale particles.
	As to claim 14, Peres teaches composition 2, having 77.2 % of curable polyurethane (Para. 0120), which is within the recited range, and 2.6 % of silicones, which is within the recited range. Composition 2 teaches 2.4 % of particles, of which 77% are 77% of glass beads (spheres) Microperl 050-20-215 of particle size 20 micrometers (para. 0122), such that 1.8 to 2.0 wt % of the composition is microparticles. 

	Peres teaches preparing the decorative surface covering by providing the polymer layer (substrate) and applying the polyurethane dispersion, a coating composition, continuously or in patterns to the polymer layer (substrate) (para. 0017). Peres teaches the polyurethane dispersion (coating composition) contains microscale particles and silicone compounds (para. 0118). Peres teaches curing the composition by irradiating to form the covering (para. 0017).
	As to claim 16, Peres teaches the polyurethane is aqueous, thus waterborne (para. 0117). Peres teaches composition 2, having 77.2 % of curable polyurethane (Para. 0120), which is within the recited range, and 2.6 % of silicones, which is within the recited range. Composition 2 teaches 2.4 % of particles, of which 77% are 77% of glass beads (spheres) Microperl 050-20-215 of particle size 20 micrometers (para. 0122), such that 1.8 to 2.0 wt % of the composition is microparticles, which are within the ranges recited for all three coating compositions recited.
	As to claim 17, Peres teaches mechanical embossing prior to curing the coating (para. 0124).
	As to claim 18, Peres teaches a corona (plasma) treatment to the top surface of the polymer layer (substrate) (para. 0123).
	As to claim 20, Peres teaches the covering is for a floor or wall covering (abstract).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being obvious over WO 2017/009066 A1 (“Peres”).
The applied reference has a common inventor and applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the 
	The discussion of Peres with respect to claim 1 is incorporated by reference.
	As to claim 10, while not explicitly exemplified, Peres teaches that the microscale particles are related to the thickness of the coating (top-layer) in a ratio between 0.02 and 200%, or 1/5000 and 200, which overlaps the recited range. Furthermore, Peres teaches a preferable top coat thickness of preferably 8 to 20 microns (para. 0104), which compared to the examples using Microperl 050-20-215 (para. 0122), where it is known that this material has a particle size of approximately 20 micrometers, provides a ratio of approximately 1 and 2.5. As such, the ratio of top layer thickness to particle size is an obvious modification of the top layer of Peres.
	As to claim 11, while not exemplified, Peres teaches that the top layer binder may comprise carboxylic acid (COOH) or sulfonic acid (-SO3H) groups (para. 0031), and thus the use of such groups in the top layer is an obvious modification suggested by Peres.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KREGG T BROOKS/Primary Examiner, Art Unit 1764